Title: To George Washington from Bennet Ballew, 22 August 1789
From: Ballew, Bennet
To: Washington, George

 

New York 22 Augt 1789

To the president of the united states of America, the memorial of Bennet Ballew, Agent plenipotentiary from the chiefs & Head warrior of Cherokee Nation, resident & living in the towns of Chota, Toquoh, Gettico Little Telliquo Tumotly, Nioh or the Tassel’s town, Coettee, Chilhowah Tallassee, Big Tilliquo, Big Highwassa, Cheestowa, Eastanolee, Chatanugah Chichamaugah, Stickoee Ottilletaraconchah, Catatogah, Nicogachee, Tuskeegah and Cheescheehah, lying on & being on the Great rivers Tenasee Telliquo Highwassa Ammoah &c. respectfully sheweth, that your memorialist, sensible of your past exertions and pleased with the thoughts of your continued efforts for the wellfare & happiness of the united states in particular and of Mankind in general, and that nothing which concerns them will be thought beneath your attention; your memorialist is encouraged to lay before you a brief account of the present unhappy & distressed situation of the Cherokee Indians, notwithstanding his want of abilities to do justice to a cause of such difficulty and importance. From his long residence among them, & other Indian Nations on the Southwestern frontiers of the united States, he hath in some measure become acquainted with their language, manners, & politicks; and more particularly with their hardships & sufferings, from the unrighteous & cruel war lately waged against them. Your memorialist being importuned by the distressed Chiefs of the Nation, to lay their grievances before the beloved President of the united states, & solicit redress, being deeply impressed with compassion for their sufferings, and impelled by the apparent advantages that must accrue to the united States—should a firm & lasting peace & union be effected, he was from these considerations induced to undertake the arduous though pleasing task; relying chiefly on the providential influence of the supreme ruler of the universe, on the justice & energy of the federal government—and on the Magnanimity & benevolence of its First Magistrate, for success in his feeble tho’ earnest endeavours to rescue a nation from the deepest imaginable distress, and to make them a prosperous & a happy people.
They thought that they had a well grounded hope that they

might quietly & peaceably have enjoyed all their lands within the boundary lines established by the treaty of Hopewell, in the year 1785; but to their great mortification & distress, the white people chiefly from North Carolina, have made daily incroachments upon them; and there are now upwards of three thousand families settled within those boundary lines. After receiving reiterated insults & injuries from some of those settlers, a few of the young warriors killed a family of white people within those boundaries & soon after the nation in general experienced the most dreadful calamities that refined cruelty could devise, or the vindictive arm of vengeance inflict. Their flourishg fields of corn & pulse were destroyed & laid waste, some of their wives & children were burnt alive in their town houses, with the most unrelenting barbarity; and to fill up the measure of deception and cruelty, some of their chiefs, who were ever disposed to peace with the white people, were decoyed, unarmed, into their camp by the hoisting a white flag, & by repeated dec[la]rations of friendship and kindness; and there massacred in cold blood. Among these were the Old Tassel and his son, who were characterised by their kind offices to the white people, & veneration for the American flag, insomuch that for many years, it was constantly flying at their door.
When your Memorialist came to French Broad river, in January last, he found that part of the country in great confusion, and the war carried on with all its horrors, between a party of the North Carolinians and the Cherokees, the former, as it would appear, were determined to extirpate the Indians, & to claim the sole property in their lands. Many prisoners being taken on both sides, & an exchange being earnestly wished for by the Carolinians concerned, they chose your memorialist as a neutral person, & one who was formerly acquainted with that nation (having lived long among them as a prisoner during part of our war with the British) to bring about the exchange. Your memorialist chearfully undertook & happily affected it, although strongly opposed by messrs Dromgoole & Martin of North Carolina, whose scheme was apparently to draw the Indians into a treaty, with a view to extort their lands from them, though expressly contrary to a proclamation of Congress.
The Carolinians, to give a colour to the war, allege that the Cherokees broke the treaty of Hopewell in 1785; but this the

Cherokees positively deny, and declare that their intention, ever since that time, has uniformly been to preserve peace & a good understanding with the white people; and which they earnestly wish to have once more restored; and after engaging your Memorialist to assist them with his best endeavours, as far as is consistent with his duty as a citizen of the united States, they, in a grand council of the Nation, after long & mature deliberation, came to the following resolutions.
1st “That we will immediately treat with all nations with whom we are at war, & procure peace & reconciliation, if possible.” Which has been happily effected.
2d “That we will petition Congress to obtain a mutual, perfect & strict alliance with the United States, & abide by their Instructions in all matters of peace & war, provided they secure to us the lands of our forefathers, as bounded by the treaty of Hopewell, in the year 1785.”
3d “That the part of the nation lying adjacent to French Broad and Holstein rivers be incorporated with the white people and become subjects of the united States, living under the same laws with them.”
These Resolves the Cherokee Nation most ardently wish may be by your memorialist (accompanied by two of their Chiefs, Nontowakee & Kasokanoe) laid before you sir, as Chief magistrate of the united States, & through you, communicated to the Congress; as some acts of the legislature may perhaps be necessary to carry their system into full effect, & compleat their wishes.
If your Memorialist can be, but in a small degree, instrumental in obtaining for those unfortunate people, & their posterity, the inestimable blessings of peace liberty & safety, he will feel himself one of the happiest of Mankind.

Bennet Ballew

